                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


BARRY J. SMITH, SR.,

                   Plaintiff,
                                                         Case No. 19-cv-671-pp
      v.

THE UNITED STATES CONGRESS,
and WISCONSIN LEGISLATURE,

                   Defendants.


  ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS (DKT. NOS. 5,
10(II), 12(II)), DENYING AS MOOT UNITED STATES CONGRESS’S MOTIONS
  TO CONSOLIDATE CASES (DKT. NOS. 10(I), 12(I)); DENYING WITHOUT
 PREJUDICE UNITED STATES CONGRESS’S MOTIONS TO BAR PLAINTIFF
  FROM FURTHER FILINGS (DKT. NOS. 10(III), 12(III)) AND DISMISSING
                                 CASE


      On May 5, 2019, the plaintiff, who is representing himself, filed a

complaint against the United States Congress and the Wisconsin Legislature,

alleging that the federal and state statutes criminalizing possession of firearms

by felons and the portion of the Wisconsin Constitution that prohibits felons

from holding elected office unless pardoned constitute bills of attainder that

violate Article I, §9, Clause 3 of the United States Constitution. Dkt. No. 1 at 1-

3. The Wisconsin legislature filed a motion to dismiss, as did the United States

Congress. Dkt. Nos. 5, 10. The motion from the United States Congress also

asked the court to consolidate this case with a case the plaintiff had filed in

2018, Smith v. United States Congress, Case No. 18-cv-988, and to bar the

plaintiff from filing any further pro se lawsuits. Dkt. No. 10. Two and a half

                                         1
months later, the United States Congress filed another motion to dismiss,

consolidate and bar the plaintiff; this motion was identical to the previous

motion except that it asked the court to consolidate this case with the 2018

case and a case the plaintiff filed after he filed this one (Smith v. United States

Congress, Case No. 19-cv-1001). Dkt. No. 12.

      The court will grant the motions to dismiss, deny as moot the United

States Congress’s motions to consolidate, and deny without prejudice the

United States Congress’s motions to bar (it will rule on these motions in its

order in Case No. 19-cv-1001).

I.    Motions to Dismiss (Dkt. Nos. 5, 10(II), 12(II))

      A.     Standard of Review

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

challenges the sufficiency of the complaint. A complaint must give the

defendant fair notice of the claim and the grounds upon which it rests. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)). Although a plaintiff need not plead detailed factual

allegations, he or she must do more than present “labels and conclusions, and

a formulaic recitation of the elements of a cause of action.” Id. The complaint

must state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation omitted).




                                         2
      B.     Analysis

             1.    Litigation history

      In the last eleven and a half years, courts in this district have dismissed

five civil complaints from the plaintiff, all alleging various violations of the

plaintiff’s constitutional rights due to his status as a descendant of slaves and

his status as a convicted felon. Smith v. United States, Case No. 08-cv-262;

Smith v. President of the United States, Case No. 08-cv-956; Smith v. United

States Congress, Case No. 13-cv-206; Smith v. United States, Case No. 17-cv-

1419; Smith v. United States Congress, Case No. 18-cv-988.1

      In the first case, Smith v. United States, Case No. 08-cv-262, the plaintiff

sued the United States and the State of Wisconsin, challenging the fact that his

conviction prevented him from running for alderman. He claimed that he was

entitled to relief under the due process and equal protection clauses. Id. at Dkt.

No. 3. Judge Rudolph T. Randa dismissed the case, explaining to the plaintiff

that the legislature had a rational basis for preventing convicted felons from

running for office, that he’d sued the wrong defendants (because the

legislatures, not the governments, made and enforced the laws), and that

portions of his claims were “patently frivolous.” Id. at 1-3.



1 As noted, the defendant filed another case after he filed this one. In Smith v.
United States Congress, Case No. 19-cv-1001, he has sued the United States
Congress and the Wisconsin Legislature, reiterating his claims that those
bodies have violated a number of his constitutional rights due to his status as
the descendant of slaves; he also makes allegations regarding his conviction for
threatening the life of a federal judge. Id. at 1. The court will discuss those
cases in the section of this order addressing the United States Congress’s
motions.
                                          3
      In the second case, Smith v. President of the United States, the plaintiff

sued the President of the United States, the governor of Wisconsin and the

mayor of Milwaukee, alleging that he had been “denied public employment

opportunities, the right to bear a firearm and the right to ‘vote for himself as a

candidate’ due to ‘his previous conditions of Thirteenth Amendment Slavery.’”

Smith, Case No. 08-cv-956, 2009 WL 2591624, *2 (E.D. Wis.). Judge J. P.

Stadtmueller explained to the plaintiff that the Constitution does not prevent

the federal or state governments from limiting a convicted felon’s civil rights,

including the right to carry a firearm the right to vote and the right to hold

public office. Id. (citing Dist. of Columbia v. Heller, 554 U.S. 570, 626-627

(2008); Richardson v. Ramirez, 418 U.S. 24, 56 (1974); and Romer v. Evans,

517 U.S. 620, 624 (1996)). Judge Stadtmueller pointed out that “[t]hese

limitations on one’s rights as a citizen are well-recognized collateral

consequences of a felony conviction, and the constitutionality of those long-

standing consequences are not legitimately disputed.” Id.

      In the third case, the plaintiff sued the United States Congress, the

President of the United States, the governor of Wisconsin, the mayor of

Milwaukee and the Social Security Administration. Smith v. United States

Congress, Case No. 13-cv-206 (E.D. Wis.). He alleged that the Social Security

Administration had refused to allow him to participate in a program due to

racism, and argued that he was being denied a laundry list of constitutional

rights “based on a pattern and practice of Racism directed against him as a

descendent of the slaves described by United States Supreme Court Chief

                                         4
Justice Taney in Dred Scott v. Sanford, 60 U.S. (19 How.) 393, 15 L. Ed. 691.”

Id. at Dkt. No. 1. Judge Charles N. Clevert, Jr. dismissed all the defendants

except the Social Security Administration, noting that the plaintiff had made no

specific allegations against any of the other defendants. Id. at Dkt. No. 20.

Subsequently, when the plaintiff failed to amend his complaint as to the Social

Security Administration, the court dismissed the entire case as frivolous. Id. at

Dkt. No. 29.

      Despite these decisions, the plaintiff filed a fourth case in 2017, again

naming the United States of America and the State of Wisconsin (the

defendants Judge Randa had told him were not appropriate parties), alleging

that he was being denied a long list of constitutional rights because of his

status as a descendant of slaves. Smith v. United States, Case No. 17-cv-1419

at Dkt. No. 1. Magistrate Judge David Jones dismissed this case for lack of

subject-matter jurisdiction (as to the State of Wisconsin) and for failure to state

a claim, reiterating the rulings of the prior judges and going into more detail

about some of the plaintiff’s specific allegations not addressed by the other

judges. Id. at Dkt. No. 16.

      The plaintiff filed his fifth case in 2018. Smith v. United States Congress,

Case No. 18-cv-988. In the amended complaint in that case, the plaintiff

argued that the Commerce Clause to the United States Constitution did not

authorize Congress to regulate his right to have a firearm, and that

“Amendment 3(2)(3)” of the Wisconsin Constitution unconstitutionally barred

him from running for office. Id. at Dkt. No. 3. The amended complaint

                                         5
consisted of only two paragraphs. Judge Joseph dismissed the amended

complaint, id. at dkt. no. 15; after vacating that order on remand from the

Seventh Circuit, she issued a recommendation that this court dismiss the case,

id. at dkt. no. 25. She also recommended that this court deny the plaintiff’s

motion to file a second amended complaint, which he filed after Judge Joseph

had dismissed his original complaint. Id. at Dkt. No. 21.

      This court has issued an order dismissing Smith v. United States

Congress, Case No. 18-cv-988, and adopting Judge Joseph’s recommendation

to deny the plaintiff’s motion for leave to file a second amended complaint in

that case.

             2.    The current case

      The complaint the plaintiff has filed in this case is almost identical to the

proposed second amended complaint he wanted to file in the 2018 case, and

the court will dismiss this complaint for the same reasons that it has denied

him leave to file the proposed second amended complaint in the 2018 case.

                   a.     Claim against the United States Congress

      The complaint alleges that the federal statute criminalizing possession of

firearms by felons is a “Bill of Attainder” and that it violates “Article 1, Section

9, Clause 3 of the United States Constitution . . . .” Dkt. No. 1 at 1-2. This

claim is directed at the United States Congress.

      The United States Congress has asked the court to dismiss it as a

defendant because it has not waived its sovereign immunity. Dkt. Nos. 10(II),

12(II). The court agrees that it does not have jurisdiction to entertain this

                                          6
claim. The complaint fails to allege that the United States Congress has waived

sovereign immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); Joseph v. Bd.

of Regents of the Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). “Absent

a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” Meyer, 510 U.S. at 475. “Sovereign immunity is jurisdictional in

nature,” id., which means that if the Congress has not waived sovereign

immunity, this court does not have jurisdiction over the claim against it.

      Even if the court had jurisdiction over the claim, the court would dismiss

the United States Congress, because the plaintiff’s claim has no merit. Article I,

§9, Clause 3 of the Constitution says that “[n]o Bill of Attainder or ex post facto

Law shall be passed.” “The prohibitions on ‘Bills of Attainder’ in Art. I, §§ 9-10,

prohibit legislatures from singling out disfavored persons and meting out

summary punishment for past conduct.” Bank Markazi v. Peterson, ___ U.S.

___, 136 S. Ct. 1310, 1324-25 (2016).

      The Seventh Circuit has considered and rejected the argument that 18

U.S.C. §922(g), the federal statute making it a crime for a felon to possess a

gun, constitutes a bill of attainder.

      Nor is § 922(g) a bill of attainder, which would be “a law that
      legislatively determines guilt and inflicts punishment upon an
      individual without provision of the protections of a judicial trial.”
      Nixon v. Adm’r of General Services, 433 U.S. 425, 468 [. . .] (1977).
      The statute does not determine guilt based on a previous felony
      conviction, nor does it remove the protections of a trial.

United States v. Hemmings, 258 F.3d 587, 594-95 (7th Cir. 2001). The same

logic applies to the plaintiff’s argument that 18 U.S.C. §922(d) (the federal

statute that makes it a crime to knowingly sell guns to a convicted felon) is a
                                         7
bill of attainder; that statute does not determine guilt based on a previous

felony conviction and does not remove the protections of a trial. The court will

grant the United States Congress’s motions to dismiss it as a defendant.

      The complaint alleges that Wisconsin Statutes §§941.29(1m)(a)(b) and

(bm) are unconstitutional bills of attainder. Dkt. No. 1 at 2. This is a claim

against the Wisconsin Legislature. Sections 941.29(1m)(a) and (b) provide that

a person who possesses a firearm is guilty of a felony if that person has been

convicted of a felony in Wisconsin or has been convicted elsewhere of a crime

that would be a felony if committed in Wisconsin. Section 941.29(1m)(bm)

provides that a person who possesses a firearm is guilty of a felony if that

person has been adjudicated delinquent for a crime committed on or after April

21, 1994 if the crime, had it been committed by an adult, would have been a

felony.

      The Wisconsin Legislature has asked the court to dismiss it as a

defendant because it has not waived its sovereign immunity. Dkt. No. 5. Title

42 U.S.C. §1983—the law that creates a private right of action for a plaintiff to

sue in federal court for violations of his civil rights—makes “persons” liable for

violating a citizen’s civil rights, and the Supreme Court has held that a state is

not a “person” within the meaning of §1983. See Will v. Mich. Dep’t. of State

Police, 491 U.S. 58, 71 (1989). Because the Wisconsin Legislature is comprised

of “officials [of the state] acting in their official capacities,” id., it is not a person

subject to suit under §1983. Further, the Eleventh Amendment bars suits

against states unless they have waived their immunity. Id. at 66, citing Welch

                                            8
v. Tex. Dep’t of Highways and Public Transportation, 482 U.S. 468, 472-73

(1987). The Wisconsin Legislature asserts that it has not expressly waived its

sovereign immunity, that there are no overwhelming textual implications of

sovereign immunity and that it has not specifically agreed to be subject to suit

in federal court. Dkt. No. 5 at 2-3.

        Even if the Wisconsin Legislature had subjected itself to suit under

§1983 in federal court, the plaintiff’s claim would fail under Hemmings. Like 18

U.S.C. §§922(d) and (g), the Wisconsin felon-in-possession statutes do not

determine guilt based on a previous felony conviction and do not remove the

protections of a trial.

        The complaint similarly characterizes Article XIII, Section 3(2) of the

Wisconsin Constitution, which provides that a convicted felon is not eligible for

elected office, as a bill of attainder. Dkt. No. 1 at 2-3. This, too, is a claim

against the Wisconsin Legislature. Again, the legislature is immune from suit

and has not waived that immunity. Even if it had, the Wisconsin Constitution’s

prohibition on felons being eligible for elected office is not a criminal statute; it

neither determines guilt nor inflicts punishment. See Dehainaut v. Pena, 32

F.3d 1066, 1070 (7th Cir. 1994) (“The Supreme Court has defined a bill of

attainder as ‘a law that legislatively determines guilt and inflicts punishment

upon an identifiable individual without provision of the protections of a judicial

trial.’”).

        As relief, the complaint demands immediate restoration of the plaintiff’s

“Second Amendment right to keep and bear arms for lawful purposes, and

                                          9
immediate restoration of plaintiff’s Fifteenth Amendment right to vote for

himself as a candidate for elected office.” Dkt. No. 1 at 3. The judges in the

plaintiff’s prior cases have explained that his rights under the Second

Amendment are subject to limitation, and that a prohibition on felons

possessing firearms does not violate the Second Amendment, citing Dist. of

Columbia v. Heller, 554 U.S. 570 (2008). See also, McDonald v. City of Chi., Ill.,

561 U.S. 742 (2010).

      As for the Fifteenth Amendment, it provides that neither the United

States nor the states may deny or abridge a citizen’s right to vote “on account

of race, color, or previous condition of servitude.” The plaintiff has not

demonstrated that in ratifying the Wisconsin Constitution’s prohibition on

felons being eligible to hold office, the Wisconsin legislature possessed

discriminatory intent. Parker v. Lyons, 940 F. Supp. 2d 832, 839 (C.D. Ill.

2013). And neither a felony conviction nor the resulting incarceration

constitutes “servitude;” the Thirteenth Amendment states that “[n]either

slavery nor involuntary servitude, except as a punishment for crime whereof the

party shall have been duly convicted, shall exist within the United States . . . .”

(Emphasis added.) So Wisconsin’s prohibition on felons standing for public

office is not based on “previous condition of servitude,” because a felony

conviction and sentence do not constitute “servitude.”

      The court will grant the Wisconsin Legislature’s motion to dismiss it as a

defendant.




                                        10
II.      The United States Congress’s Motions to Consolidate, Dismiss, and
         For an Order Precluding Plaintiff from Initiating Further Pro Se
         Suits

         The United States Congress has filed motions asking the court to

consolidate this case with the 2018 case and the case the plaintiff filed in July

2019 (Case No. 19-cv-1001). Dkt. Nos. 10(I), 12(I). It also asked the court to

dismiss the consolidated cases, because the Congress had not waived sovereign

immunity and because the complaints state no plausible claims for relief. Dkt.

Nos. 10(II), 12(II). Finally, the motions ask the court to find the plaintiff in

contempt and to bar him from filing additional pro se lawsuits in this district.

Dkt. Nos. 10(III), 12(III).

         The court is issuing separate orders the plaintiff’s three cases, because

each frames the plaintiff’s arguments in a slightly different way. For that

reason, it will deny as moot the United States Congress’s motions to

consolidate the cases.

         For the reasons discussed above, the court is granting the portion of the

United States Congress’s motions that seeks dismissal.

         The court will address the request to bar the plaintiff from further filings

in its order in case No. 19-cv-1001; it will deny that portion of the motions

without prejudice in this case.

III.     Conclusion

         The court GRANTS the Wisconsin Legislature’s motion to dismiss. Dkt.

No. 5.




                                           11
       The court DENIES AS MOOT that portion of the United States

Congress’s motions that seeks consolidation of this case with the 2018 and

July 2019 cases. Dkt. Nos. 10(I); 12(I).

       The court GRANTS that portion of the United States Congress’s motions

that seeks dismissal of the claim against the United States Congress. Dkt. Nos.

10(II); 12(II).

       The court DENIES WITHOUT PREJUDICE that portion of the United

States Congress’s motions that asks the court to bar the plaintiff from filing

further pro se cases; the court will address that motion in its ruling on the July

2019 case. Dkt. Nos. 10(III), 12(III).

       The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

                                           12
Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 14th day of November, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       13
